              Case 1:19-cv-01006 Document 1 Filed 04/10/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                    )
111 East 18th Street, 13th Floor                  )
New York, NY 10003                                )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
FOOD AND DRUG ADMINISTRATION,                     )
10903 New Hampshire Avenue                        )
Silver Spring, MD 20993                           )
                                                  )
U.S. DEPARTMENT OF HEALTH AND                     )
HUMAN SERVICES,                                   )
200 Independence Ave., SW                         )
Washington, DC 20201                              )
                                                  )
        Defendants.                               )

                                       COMPLAINT

        1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit to force

Defendants FOOD AND DRUG ADMINISTRATION and U.S. DEPARTMENT OF HEALTH

AND HUMAN SERVICES to release records related to the drugs Brilinta and Kengreal.

                                          PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA requests

at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF HEALTH AND HUMANS SERVICES

(“DHHS”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

        4.      Defendant FOOD AND DRUG ADMINISTRATION ("FDA") is a federal

agency and component of DHHS and is subject to the Freedom of Information Act, 5 U.S.C. §

552.
              Case 1:19-cv-01006 Document 1 Filed 04/10/19 Page 2 of 5



                                 JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

            DEFENDANTS' DECEMBER 5 FOIA VIOLATION (ONSET-OFFSET)

       7.      On December 5, 2018, BUZZFEED requested from FDA "records, in electronic

format, related to the following two clinical trials: 1. A Study of the Onset and Offset of

Antiplatelet Effects Comparing Ticagrelor, Clopidogrel, and Placebo With Aspirin…2. Response

to Ticagrelor in Clopidogrel Nonresponders and Responders and Effect of Switching Therapies."

The trials supported an application for approval of ticagrelor (brand name Brilinta). A true and

correct copy of the request is attached as Exhibit A.

       8.      On December 10, 2018, FDA acknowledged receipt of the request. A true and

correct copy of the acknowledgement is attached as Exhibit B.

       9.      As of the date this suit was filed, FDA has not provided any further response or

produced any records in response to the request.

            DEFENDANTS' DECEMBER 5 FOIA VIOLATION (PLATO DEATHS)

       10.     On December 5, 2018, BUZZFEED requested from FDA "[a]ny dataset

containing a record of each individual death in the drug clinical trial titled 'The Study of Platelet

Inhibition and Patient Outcomes (PLATO).'" The trial supported an application seeking approval

of ticagrelor (brand name Brilinta). A true and correct copy of the request is attached as Exhibit

C.

       11.     On December 10, 2018, FDA acknowledged receipt of the request. A true and

correct copy of the acknowledgement is attached as Exhibit D.




                                                  -2-
             Case 1:19-cv-01006 Document 1 Filed 04/10/19 Page 3 of 5



       12.     As of the date this suit was filed, FDA has not provided any further response or

produced any records in response to the request.

                    DEFENDANTS' DECEMBER 27 FOIA VIOLATION

       13.     On December 27, 2018, BUZZFEED made the following request to the FDA:

"This request related to the drug clinical trial titled 'The Study of Platelet Inhibition and Patient

Outcomes (PLATO)'…According to page 37 of Dr. Thomas Marciniak's May 14, 2011 review,

AstraZeneca provided to the FDA information about 'work orders' related to 'inactivations' or

'soft deletions' of data. BuzzFeed News now requests those same records." The trial supported

an application seeking approval of ticagrelor (brand name Brilinta). A true and correct copy of

the request is attached as Exhibit E.

       14.     On January 30, 2019, FDA acknowledged receipt of the request. A true and

correct copy of the acknowledgement is attached as Exhibit F.

       15.     As of the date this suit was filed, FDA has not provided any further response or

produced any records in response to the request.

                     DEFENDANTS' JANUARY 15 FOIA VIOLATION

       16.     On January 15, 2019, BUZZFEED requested from FDA various records related to

the following three drug clinical trials: CHAMPION PLATFORM, CHAMPION PCI, and

CHAMPION PHOENIX. The trials supported an application seeking approval of cangrelor

(brand name Kengreal). A true and correct copy of the request is attached as Exhibit G.

       17.     On February 3, 2019, FDA acknowledged receipt of the request. A true and

correct copy of the acknowledgement is attached as Exhibit H.

       18.     As of the date this suit was filed, FDA has not provided any further response or

produced any records in response to the request.




                                                -3-
         Case 1:19-cv-01006 Document 1 Filed 04/10/19 Page 4 of 5



COUNT I – VIOLATION OF FOIA – DECEMBER 5 REQUEST (ONSET-OFFSET)

   19.    The above paragraphs are incorporated herein.

   20.    Defendants are agencies subject to FOIA.

   21.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

   22.    Defendants have failed to provide a determination with regard to the request.

   23.    Defendants have failed to produce the requested records promptly.

COUNT II – VIOLATION OF FOIA – DECEMBER 5 REQUEST (PLATO DEATHS)

   24.    The above paragraphs are incorporated herein.

   25.    Defendants are agencies subject to FOIA.

   26.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

   27.    Defendants have failed to provide a determination with regard to the request.

   28.    Defendants have failed to produce the requested records promptly.

         COUNT III - VIOLATION OF FOIA - DECEMBER 27 REQUEST

   29.    The above paragraphs are incorporated herein.

   30.    Defendants are agencies subject to FOIA.

   31.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

   32.    Defendants have failed to provide a determination with regard to the request.

   33.    Defendants have failed to produce the requested records promptly.

         COUNT IV - VIOLATION OF FOIA - JANUARY 15 REQUEST

   34.    The above paragraphs are incorporated herein.

   35.    Defendants are agencies subject to FOIA.

   36.    Plaintiff made a FOIA request to Defendants for agency records of Defendants.

   37.    Defendants have failed to provide a determination with regard to the request.

   38.    Defendants have failed to produce the requested records promptly.


                                         -4-
              Case 1:19-cv-01006 Document 1 Filed 04/10/19 Page 5 of 5



WHEREFORE, Plaintiff asks the Court to:

         i.    Order Defendants to conduct a reasonable search for records and to produce all

               non-exempt requested records;

        ii.    Award Plaintiff attorney fees and costs; and

       iii.    Enter any other relief the Court deems appropriate.


DATED: April 10, 2019
                                                     Respectfully Submitted,

                                                     /s/ Matthew Topic

                                                     Attorneys for Plaintiffs

                                                     Matthew Topic
                                                     (E-Mail: foia@loevy.com)
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen, Third Floor
                                                     Chicago, Illinois 60607
                                                     Tel.: (312) 243-5900
                                                     Fax: (312) 243-5902
                                                     Bar No. IL0037




                                               -5-
